DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 104574299).
Consider claim 1. Xu et al. teaches a virtual makeup method implemented in a computing device, comprising: obtaining a video (paras. 0077-0079 and 0163 describe obtaining user pictures or video); generating a user interface displaying a plurality of facial effects (para. 0086 describes faced key characteristics; para. 0165 describes an output interface for display to the user); obtaining selection of one or more facial effects 
Consider claim 2. Xu et al. teaches the method of claim 1, wherein the one or more facial effects comprise at least one of: a face-lift effect; an effect for blurring an entire facial region; or an effect for blurring target features in the facial region (paras. 0088-0091 describes adjusting the facial key characteristics and face outline to give a face-left effect). 
Consider claim 3. Xu et al. teaches the method of claim 1, wherein the facial effects comprise predefined facial effects templates comprising combinations of facial effects (para. 0003 describes fixed facial templates for beautifying the face). 
Claims 14 and 18 are rejected using similar reasoning as the rejection of claim 1 above.

Allowable Subject Matter
Claims 4-13, 15-17, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye et al. (US Pub. No. 2014/0016823) discloses a method of applying virtual makeup and producing makeover effects to 3D face model driven by facial tracking in real-time.
Kim et al. (US Pub No. 2018/0268207) discloses a method for automatic facial impression transformation includes extracting landmark points for elements of a target face whose facial impression is to be transformed.
Lee et al. (US Pub. No. 2019/0246065) discloses a computing device that initiates a video conferencing session with a remote computing device utilized by a makeup professional and accesses a dataset in a data store, the dataset comprising a plurality of makeup templates.
Lin et al. (US Pub. No. 2019/0244260) discloses systems and method for virtual application of cosmetic effects to photo albums.
Wang et al. (US Pub. No. 2021/0192703) discloses a face beautification system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484